                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ELVIS LEE CUNNINGHAM,

                    Plaintiff,                              8:20CV451

       vs.
                                                        MEMORANDUM
CHAD HUNT; GODBERSON, Nurse;                             AND ORDER
and BUFFALO COUNTY JAIL,

                    Defendants.


       Plaintiff has filed a Motion for Status (Filing 15) and Motion to Appoint
Counsel (Filing 16) in this closed case. On December 7, 2020, the court’s
Memorandum and Order granting Plaintiff’s Motion for Leave to Proceed In Forma
Pauperis was returned to the court as undeliverable. (Filing 9.) On December 15,
2020, the court ordered Plaintiff to apprise the court of his current address, in the
absence of which this matter would be dismissed without prejudice and without
further notice. (Filing 10.) The court’s order was returned to the court by the United
States Postal Service as undeliverable with no forwarding address. (Filing 11.) As a
result, the court entered Judgment against Plaintiff without prejudice on February
19, 2021. (Filing 13.) Such Judgment was also returned to the court as undeliverable.
(Filing 14.) Accordingly,

      IT IS ORDERED:

    1.   Plaintiff’s Motion for Status (Filing 15) is granted, as this
Memorandum and Order advises Plaintiff of the status of his case;

       2.     Plaintiff’s Motion to Appoint Counsel (Filing 16) is denied as moot, as
this case is closed; and
       3.      Because this matter was dismissed without prejudice (Filing 13),
Plaintiff is free to file another case raising the same subject matter.

      DATED this 15th day of July, 2021.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge




                                      2
